Citation Nr: 1100751	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain and degenerative disc 
disease for the period of July 14, 2004, to March 21, 2010, and 
an evaluation in excess of 40 percent for the period of March 22, 
2010, to the present.

2.  Entitlement to service connection for a left knee sprain, to 
include as secondary to service-connected lumbosacral strain and 
degenerative disc disease.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to November 
1978.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 RO decision, which continued an 
evaluation of 20 percent for lumbosacral strain/degenerative disc 
disease and denied a claim for entitlement to service connection 
for a left knee sprain, to include as secondary to the service-
connected disability of lumbosacral strain/degenerative disc 
disease.  These issues were remanded by the Board for further 
development in October 2008. 

The Board notes that the issues of entitlement to service 
connection for depression, to include as secondary to service-
connected lumbosacral strain and degenerative disc disease, and 
entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU) were remanded in October 
2008 as well.  However, during the course of this appeal, these 
claims were granted in an August 2010 rating decision.  This 
decision was a complete grant of benefits with respect to the 
issues of service connection for depression and TDIU.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, 
these issues are not currently on appeal before the Board.

Additionally, in the August 2010 rating decision, the RO 
increased the evaluation assigned to the Veteran's service-
connected lumbar spine disability to 40 percent, effective March 
22, 2010.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).
In September 2007, a local hearing was held before a Decision 
Review Officer at the St. Louis, Missouri RO.  In September 2008, 
a Travel Board hearing was held before the undersigned Veterans 
Law Judge at the St. Louis, Missouri RO.  Transcripts of those 
proceedings have been associated with the claims folder.


FINDINGS OF FACT

1.  For the period of July 14, 2004, to March 21, 2010, the 
Veteran's service-connected lumbosacral strain and degenerative 
disc disease is manifested by limitation of flexion to 50 or 90 
degrees, extension to 10 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 10 degrees, left lateral 
rotation to 10 degrees, right lateral rotation to 26 degrees, 
complaints of pain, and possible neurologic abnormalities of the 
bilateral legs, with no ankylosis or incapacitating episodes.  

2.  For the period of March 22, 2010, to the present, the 
Veteran's service-connected lumbosacral strain and degenerative 
disc disease is manifested by limitation of flexion to 35 
degrees, extension to 10 degrees, right and left lateral flexion 
to 20 degrees, right and left rotation to 30 degrees, complaints 
of pain, and possible neurologic abnormalities of the bilateral 
legs, with no ankylosis or incapacitating episodes.  

3.  Left knee arthritis was not demonstrated to a compensable 
degree within one year of discharge from active duty, and the 
most probative evidence of record does not show a left knee 
sprain or disability to be etiologically related to a disease, 
injury, or event in service, to include a service-connected 
disability.


CONCLUSIONS OF LAW

1.  For the period of July 14, 2004, to March 21, 2010, the 
criteria for a disability rating in excess of 20 percent for 
service-connected lumbosacral strain and degenerative disc 
disease have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  For the period of March 22, 2010, to the present, the 
criteria for a disability rating in excess of 40 percent for 
service-connected lumbosacral strain and degenerative disc 
disease have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

3.  A left knee sprain or disability was not incurred in or 
aggravated by active military service, may not be presumed to 
have been incurred in service, and is not proximately due to or 
the result of any service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in July 2004, August 2005, and July 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional information 
or evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, the July 2008 letter described how 
appropriate disability ratings were assigned.  In an August 2010 
supplemental statement of the case (SSOC), the Veteran was 
informed as to how appropriate effective dates were assigned.  
The Board notes these issues were not readjudicated after such 
notice was given regarding effective dates.  However, the Board 
finds no useful purpose would be served in remanding these 
matters for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).
	
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and available, relevant 
VA and private medical records are in the file.  The Board finds 
that all available records identified by the Veteran as relating 
to these claims have been obtained, to the extent possible.  The 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA examination in September 2004 which addressed his 
claim for service connection for a left knee condition as 
secondary to his service-connected lumbar spine disability.  The 
examiner reviewed the claims file, conducted the appropriate 
diagnostic tests, and considered the Veteran's reported history.  
The Board finds this examination report and opinion to be 
thorough and complete with regard to this secondary service 
connection claim.  Therefore, the Board finds this examination 
report and opinion are sufficient upon which to base a decision 
with regard to this secondary service connection claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

In determining this opinion to be adequate with regard to the 
claim for service connection for a left knee condition on a 
secondary basis, the Board notes that this examiner did not offer 
a detailed rationale regarding the possibility of a direct 
relationship between a current left knee condition and the 
Veteran's active duty service.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

With respect to the Veteran's claim for service connection for a 
left knee condition, the Board notes that there is no competent 
medical evidence linking this disability to military service on a 
direct basis, and no consistent lay evidence of continuity of 
symptomatology suggesting an association to service.  While the 
Veteran indicated in his November 2004 notice of disagreement 
(NOD) that he injured his left knee during jump school while on 
active duty, it was noted at the September 2004 VA examination 
that he had no history of an injury to his left knee and he 
developed pain in his left knee about one year prior.  Moreover, 
at the September 2008 hearing, it appears that the Veteran was 
indicating that he suffers from radiculopathy of the left leg due 
to his service-connected lumbosacral strain and degenerative disc 
disease, as opposed to a left knee condition as a direct result 
of an in-service incident.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where the 
claimant has been diagnosed as having tinnitus and has proffered 
competent lay evidence of continuous symptoms of the disorder 
since his discharge from service.  Here, however, the Veteran's 
service treatment records contain no evidence of treatment for or 
complaints of a left knee condition, nor has he proffered 
consistent lay statements indicating that he has had continuous 
symptoms of this disability since his active duty.  Thus, as 
there is no medical evidence suggesting an association between 
his current symptoms and service, and no consistent lay evidence 
as to the presence of symptomatology in service or the continuity 
of symptoms since service, the Board finds that the third prong 
of McLendon is not met, and that VA examination or opinion is not 
warranted with regard to the possibility of a direct relationship 
between a left knee condition and his active duty service.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the 
duty to provide a medical examination as to whether a particular 
theory of service connection has merit is explicitly limited to 
situations where there is already some evidence in the record of 
a current disability and some evidence that indicates that the 
disability may be associated with the claimant's military 
service).

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

With regard to the Veteran's claim for an increased rating for 
lumbosacral strain and degenerative disc disease, the Veteran was 
provided an examination which addressed this claim most recently 
in March 2010.  There is no objective evidence indicating that 
there has been a material change in the severity of this service-
connected disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  The Board finds this examination report to be thorough and 
consistent with contemporaneous medical records.  The Board 
acknowledges that the October 2008 remand directed the examiner 
to note whether or not the Veteran experiences radiculopathy in 
his lower extremities.  However, as will be discussed below, the 
Veteran refused such testing.  Therefore, in light of the 
Veteran's refusal to cooperate, the Board finds this examination 
to be as complete as possible, under the circumstances.  The 
examination in this case is adequate upon which to base a 
decision with regards to this claim. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service- 
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  For this reason, and 
because the Veteran's claims were filed before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable to 
the claimant.

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain and degenerative disc 
disease for the period of July 14, 2004, to March 21, 2010, and 
an evaluation in excess of 40 percent for the period of March 22, 
2010, to the present.

The Board notes that the Veteran's service-connected lumbosacral 
strain and degenerative disc disease is assigned a 20 percent 
evaluation under Diagnostic Code 5237 for the period of December 
16, 2003, to March 21, 2010.  For the period of March 22, 2010, 
to the present, the Veteran's service-connected lumbosacral 
strain and degenerative disc disease is assigned a 40 percent 
evaluation under Diagnostic Code 5237.  The Veteran is seeking 
higher ratings.  As the Veteran submitted his current claim for 
an increased rating for this disability on July 14, 2004, the 
Board will evaluate the severity of this disability from July 14, 
2004, to the present.  

The schedule for rating spine disabilities was changed, effective 
September 26, 2003, to provide for the evaluation of all spine 
disabilities under a new General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Diagnostic codes for all diseases and injuries to the spine were 
renumbered.  As the Veteran's claim was received in July 2004, 
only the current rating formula must be considered and any 
regulation changes made prior to the September 26, 2003 changes 
are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
is assigned for forward flexion of the cervical spine at 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  Id.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks 
during the past 12 months; a 20 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board acknowledges that the Veteran underwent VA examinations 
for his spine disability in April 2004, September 2004, February 
2006, and March 2010.  

At the April 2004 VA examination, the Veteran reported constant 
back pain.  He complained of 2 episodes of urgency with stool and 
losing control.  However, he was noted as having no incontinence 
of bladder.  The Veteran complained of pain that radiates down 
the front of his thigh and numbness and tingling in his feet.  
The examiner noted that his gait is stooped posture, shuffling 
gait, kind of lumbering, and it is very guarded.  No spasms were 
noted on palpation.  The Veteran was only willing to do active 
range of motion.  He declined passive or repetition.  The 
examiner noted that, when asked to reach to his toes, the 
Veteran's range of motion was 50 degrees with a 10/10 on a pain 
scale.  However, later, when asked to lean over the exam table, 
his range of motion was 90 degrees.  His extension was recorded 
as 10 degrees, his left lateral flexion as 20 degrees, his right 
lateral flexion as 10 degrees, his left lateral rotation as 10 
degrees, and his right lateral rotation as 26 degrees.  The 
examiner was unable to test for repetitive motion testing to 
reveal any instability, fatigue, lack of endurance, or 
incoordination.  

At the September 2004 VA examination, the Veteran reported that 
both lower extremities occasionally go numb and there is pain in 
both hips and posterior thighs up to the knees.  Because the 
Veteran reported that his pain is maximal all the time, he does 
not have any flare-ups and further questions on flare-ups, 
including additional limitation of motion and functional 
impairment cannot be answered.  The Veteran did not report any 
bladder or bowel complaints.  Ranges of motion were not recorded.  
When asked to flex and extend his lumbosacral spine, it was noted 
that the Veteran made slight movements and then stated that he 
could not bend his back at all.  Similarly, he stated that he 
could not perform lateral flexion on either side and could only 
perform minimal rotation of 10 degrees on each side.  The Veteran 
reported that he could not perform repetitive movements of the 
lumbosacral spine.  It was noted that there was no objective 
evidence of painful motion, spasm, weakness, or tenderness and 
that symptoms were reported by the Veteran.  The Veteran did not 
describe radiation of pain into the lower extremities and 
neurologic examination of the lower extremities is unremarkable.  
There is no history of incapacitation because of the back over 
the last 12 months.  

At the February 2006 VA examination, the Veteran complained of 
pain in his low back but also stated that he hurts in joints all 
over his body.  The Veteran rates himself as an 8 on a scale of 1 
to 10.  The examiner noted that the Veteran's facial expression 
is not consistent with that degree of pain.  The Veteran did not 
report any additional flare-ups of back pain and further 
questions on flare-ups, including additional limitation of motion 
or functional impairment, cannot be answered.  The Veteran 
reported tingling in all 4 extremities, feet, and knees with 
numbness.  Neurological examination has not accounted for these 
symptoms.  The Veteran did not report bladder or bowel 
complaints.  When asked to perform the range of motions, the 
Veteran stated that he could not try.  After repeated 
explanations, the Veteran still expressed inability to go through 
the range of motions for fear of precipitating pain.  It was 
noted that there was no objective evidence of painful motion, 
spasm, weakness, or tenderness.  No ankylosis was noted, and the 
Veteran did not report any periods of incapacitation over the 
last 12 months.  The examiner noted that muscle mass, muscle 
tone, and muscle power is good and symmetrical in all four 
extremities.  Sensations of touch and pinprick are normal.  
Tendon jerks including biceps, triceps, knees, and ankles are 
normal.  It was the impression of the neurosurgeon and the 
neurologist that the Veteran did not have radiculopathy.  It was 
considered doubtful that he has any peripheral neuropathy, in 
spite of some suspicion of that on nerve conduction studies.  It 
was noted that a December 2005 study was incomplete, due to the 
Veteran's inability to tolerate the EMG portion of the test.  The 
examiner at the February 2006 VA examination further noted that 
radiculopathy cannot be excluded or confirmed by 
electrophysiologic methods; clinically, it is less likely than 
not that the Veteran has radiculopathy.  

Most recently, the Veteran underwent a VA examination in March 
2010.  The examiner reviewed the claims file and noted the 
Veteran's complaints of pain radiating down both legs with the 
right being greater than the left.  The Veteran reported that he 
experiences numbness and tingling.  The Veteran reported using a 
cane for ambulation and a scooter for ambulation outside of his 
home.  He stated that his pain does not occur as flare-ups  but 
is rather continuous with worsening.  He stated that repetitive 
motion will increase his pain.  The Veteran reported experiencing 
fatigue and lack of endurance but no weakness.  He stated that he 
had an electromyogram in the past that was abnormal.  The Veteran 
denied any periods of incapacitation in the last couple of years 
because of his back.  He denied any bladder or bowel changes.  
Upon physical examination, the Veteran's gait was noted as slow 
and antalgic.  The examiner noted that the Veteran did moan with 
ambulation, but the examiner did not see facial expressions that 
indicated his pain level was 7 or 8.  There was slightly 
increased paravertebral muscle tension of both sides with 
palpation of his lumbar spine.  There was no pain with palpation.  
Flexion was 0 to 35/90 degrees.  Extension was 0 to 10/30 
degrees.  Right and left lateral flexion was 0 to 20/30 degrees.  
Right and left rotation was 0 to 30/30 degrees.  The Veteran 
reported that there was pain throughout the range of motion.  
Following repetitive movements, flexion was 0 to 20 degrees, 
extension was 0 to 15 degrees, and all other range of motion 
remained the same.  The Veteran reported that there was increased 
pain following repetitive movements.  There was no evidence of 
fatigue, weakness, or lack of endurance.  Straight leg raising 
was positive bilaterally.  Neurologically, the Veteran was 
responsive to light touch in the upper one-third of his legs.  
Temperature and vibratory sensation was appropriate, except 
vibratory sensation was not sensed in the right lower extremity, 
but it was in the left lower extremity.  Monofilament fiber 
testing was sensed in his thighs but not in the legs or feet 
bilaterally.  Deep tendon reflexes were +2/4.  Muscle strength in 
the legs was 3/5.  The Veteran indicated that this was his best 
effort.  However, the examiner noted that he was able to get in 
and out of a chair, on and off the table, and dress and undress 
himself without any assistance.  He was able to put on his own 
socks and shoes.  The Veteran refused a repeat electromyography 
study.  The examiner included a copy of the previous 
electromyography study conducted in December 2005.  The examiner 
concluded by diagnosing the Veteran with lumbosacral strain and 
degenerative disc disease and paresthesias of the thighs of both 
lower extremities without evidence of neuropathy.  The Veteran 
refused testing.            

The Board also reviewed relevant VA and private medical records.  
In November 2009 treatment records from the Rehabilitation 
Institute, the Veteran reported right low back pain that extends 
in to his right buttock and anterior thigh.  The Veteran also 
reported numbness and tingling in his bilateral feet.  In a 
September 2009 VA medical record, the Veteran reported no 
numbness or tingling.  In a November 2008 private medical record 
from People's Health Centers, the Veteran reported numbness and 
tingling and was noted as having lumbar spine osteoarthritis with 
lower extremity radiculopathy.  In a September 2008 private 
medical record from People's Health Centers, the Veteran was 
noted as having lower extremity deconditioning due to frequent 
use of a motorized scooter.  In a February 2007 private medical 
record from Advanced Pain Control, Limited, the Veteran denied 
numbness, tingling, and weakness.  In a July 2006 private medical 
record from Advanced Pain Control, Limited, the Veteran was noted 
as having lumbar radiculopathy.  His motor sensory examination 
was noted as grossly nonfocal.  In a January 2006 VA treatment 
record, the Veteran was noted as having minor sensory neuropathy.  
In a December 2005 VA treatment record, it was noted that a 
concentric needle electrode study was only partially performed, 
due to the Veteran's inability to continue cooperation.  It was 
noted that the available findings were normal.  The Veteran was 
noted as having mildly abnormal bilateral sural sensory 
neuropathy with otherwise normal results.  Radiculopathy could 
not be evaluated.  In an August 2005 VA treatment record, the 
Veteran complained of urination changing.  In a separate August 
2005 VA treatment record, the Veteran was noted as having no 
radicular symptoms.    

As noted above, for the period of July 14, 2004, to March 21, 
2010, the Veteran's service-connected lumbosacral strain and 
degenerative disc disease is evaluated at 20 percent.  As the 
medical evidence of record does not reflect that the Veteran has 
unfavorable or favorable ankylosis of the entire thoracolumbar 
spine or the entire spine, or forward flexion of the 
thoracolumbar spine of 30 degrees or less, an increased rating is 
not warranted under the General Rating Formula for Diseases and 
Injuries of the Spine for the period of July 14, 2004, to March 
21, 2004.  

The Board notes that, when asked to perform the range of motions 
at the September 2004 and February 2006 VA examinations, the 
Veteran stated that he could not try to perform the range of 
motion testing.  The Board is sympathetic to the Veteran's 
contentions that he is simply unable to perform such movements 
due to pain.  Additionally, the Board notes the Veteran's 
assertion in his October 2004 NOD that he has attempted to 
cooperate with whatever the doctor has told him to do.  However, 
the medical evidence of record simply does not reflect such 
cooperation.  No VA examiners have identified objective clinical 
findings that support the Veteran's description as to the severe 
nature of his disability.  The Veteran has repeatedly refused to 
cooperate with the necessary testing when the examiners clearly 
felt it was reasonable to ask the Veteran to comply with such 
testing.  Additionally, when the Veteran has chosen to cooperate 
with the testing, the medical evidence of record suggests that he 
has, at times, portrayed his limitations as being far greater in 
severity than they truly are.  For example, at the April 2004 VA 
examination, the Veteran flexed to 50 degrees when the examiner 
recorded his range of motions.  However, the examiner noted that 
later on, when asked to lean over the examination table, he was 
able to flex to 90 degrees.  While the Veteran indicated at the 
September 2004 and February 2006 VA examinations that he could 
only move his back slightly or refused to attempt to move his 
back at all, he was able to perform the range of motions testing 
at the March 2010 VA examination.  The Veteran's lack of 
cooperation is also evident in his repeated refusal to undergo 
the necessary testing to evaluate his possible radiculopathy.  As 
noted, the Veteran refused to undergo the EMG portion of the 
testing in December 2005 and again refused such necessary testing 
in March 2010.  Therefore, while the Veteran has asserted that he 
has cooperated with the necessary testing to the best of his 
ability, in light of his refusal to undergo necessary testing to 
evaluate his radiculopathy, the observation at the April 2004 VA 
examination that his range of motion is better when it is not 
specifically being tested for rating purposes, and the fact that 
no VA examiners have identified objective clinical findings that 
support the Veteran's description as to the severe nature of his 
disability, the Board finds his assertions regarding his 
cooperation and the severity of his limitations are simply not 
credible.

For the period of March 22, 2010, to the present, the Veteran's 
service-connected lumbosacral strain and degenerative disc 
disease is evaluated at 40 percent.  As the medical evidence of 
record for this time period does not reflect that the Veteran has 
unfavorable or favorable ankylosis of the entire thoracolumbar 
spine or the entire spine, an increased rating is not warranted 
under the General Rating Formula for Diseases and Injuries of the 
Spine for the period of March 22, 2010, to the present. 

The Board also notes that, according to Note (1), any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, must be evaluated separately 
under the appropriate diagnostic code.  As noted above, the 
claims file contains varying medical evidence regarding a 
diagnosis of radiculopathy of the lower extremities.  In a July 
2006 private treatment record, the Veteran was diagnosed with 
lumbar radiculopathy.  See Advanced Pain Clinic, Ltd. treatment 
record, July 2006.  However, as mentioned above, the examiner at 
the February 2006 VA examination noted that radiculopathy could 
not be excluded or confirmed by electrophysiologic methods; 
clinically, it is less likely than not that the Veteran has 
radiculopathy.  In a December 2005 VA treatment record, it was 
noted that a concentric needle electrode study was only partially 
performed, due to the Veteran's inability to continue 
cooperation.  It was noted that the available findings were 
normal.  The Veteran was noted as having mildly abnormal 
bilateral sural sensory neuropathy with otherwise normal results.  
Radiculopathy could not be evaluated.  

As a result of the varying medical evidence regarding the 
presence of radiculopathy, this claim was remanded in October 
2008 in order to provide the Veteran another chance to have his 
disability evaluated and to determine definitively whether or not 
he experiences radiculopathy of the lower extremities due to his 
service-connected lumbosacral strain and degenerative disc 
disease disability.  The Board specifically cautioned the Veteran 
in the October 2008 remand concerning his own responsibility to 
cooperate with VA in matters involving the development of his 
claim, noting that the Court has held that '[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.'  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran was notified that his responsibility of 
cooperating in the development of his claims includes cooperating 
during the course of a VA examination.  As noted above, the 
Veteran refused testing at the March 2010 VA examination which 
may have demonstrated objective neurologic abnormalities.  The 
Board notes that the examiner concluded by diagnosing the Veteran 
with paresthesias of the thighs of both lower extremities without 
evidence of neuropathy.  However, the Board finds, due to the 
Veteran's refusal to undergo complete neurological testing, the 
claims file contains no definitive, objective medical evidence 
reflecting a neurologic abnormality that is beyond slight in 
nature, as required to warrant an increased rating under 
Diagnostic Code 8520.  As such, the Board concludes that a 
separate 10 percent rating is not warranted for either lower 
extremity under the criteria of Diagnostic Code 8520 based on 
mild, incomplete paralysis of the sciatic nerve, as the Veteran's 
refusal to participate in the necessary testing has made it 
impossible to definitively determine whether he has radiculopathy 
of either lower extremity as a result of his service-connected 
lumbar spine disability and, if so, whether this disability is 
beyond the level of being slight in severity.

Furthermore, the Board notes that the Veteran complained of 2 
episodes of urgency with stool and losing control at the April 
2004 VA examination.  In an August 2005 VA treatment record, the 
Veteran complained of urination changing.  However, as the 
Veteran has repeatedly denied bladder or bowel problems in other 
medical evidence of record, and there is no medical evidence of 
record suggesting that the Veteran has bowel and bladder 
impairment as a result of his service-connected lumbar spine 
disability, the Board finds an increased rating is not warranted 
for bowel or bladder impairment under Note (1).  

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the Veteran indicated at the September 2008 
hearing that he has had to stay in bed at times due to his back.  
However, the Board finds no indication in the medical evidence of 
record from 2004 to 2010 that the Veteran has been prescribed 
bedrest by a physician.  Therefore, as there is no indication in 
the medical evidence of record that a physician has prescribed 
bedrest for an incapacitating episode, an increased rating cannot 
be assigned under this criteria for any period of time from July 
14, 2004, to the present.

With regard to assigning a higher disability rating according to 
38 C.F.R. § 4.40 and 4.45 for the period of July 14, 2004, to 
March 21, 2010, the Veteran was unable to be tested at the April 
2004 VA examination for repetitive motion to reveal any 
instability, fatigue, lack of endurance, or incoordination.  At 
the September 2004 VA examination, the Veteran reported that he 
could not perform repetitive movements of the lumbosacral spine.  
It was noted that there was no objective evidence of painful 
motion, spasm, weakness, or tenderness and that symptoms were 
reported by the Veteran.  At the February 2006 VA examination, 
the Veteran did not report any additional flare-ups of back pain 
and further questions on flare-ups, including additional 
limitation of motion or functional impairment, could not be 
answered.  After repeated explanations, the Veteran still 
expressed inability to go through the range of motions for fear 
of precipitating pain.  It was noted that there was no objective 
evidence of painful motion or weakness.  While the Board has 
considered the Veteran's assertions at the September 2004 and 
February 2006 VA examinations that his lumbar spine disability is 
so painful that he is essentially unable to move his back, as 
discussed in detail above, the Board finds these assertions not 
credible.  Therefore, as there is no objective medical evidence 
of record from this time period reflecting that the Veteran 
experiences additional functional loss or limitation of motion 
due to pain, weakness, weakened movement, excess fatigability, or 
incoordination, and the Board finds the Veteran's subjective 
complaints regarding his limitation of motion or functional loss 
to be not credible, an increased evaluation cannot be assigned 
under 38 C.F.R. § 4.40 and 4.45 for the period of July 14, 2004, 
to March 21, 2010.   

With regard to assigning a higher disability rating according to 
38 C.F.R. § 4.40 and 4.45 for the period of March 22, 2010, to 
the present, the Board notes that the Veteran is currently 
assigned a 40 percent evaluation under the General Rating Formula 
for Diseases and Injuries of the Spine.  This is the maximum 
evaluation allowed for limitation of motion of the spine.  
Therefore, as the Veteran is already receiving the maximum 
evaluation available for limitation of motion of the spine, an 
increased evaluation for functional loss or limitation of motion 
cannot be assigned for the period of March 22, 2010, to the 
present.   

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected lumbosacral strain and degenerative disc disease is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is 
against assigning a rating in excess of 20 percent for the 
Veteran's service-connected lumbosacral strain and degenerative 
disc disease for the period of July 14, 2004, to March 21, 2010, 
or a rating in excess of 40 percent for the period of March 22, 
2010, to the present, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Assignment of staged ratings has been considered and 
applied appropriately.  Hart, supra.

2.  Entitlement to service connection for a left knee sprain, to 
include as secondary to service-connected lumbosacral strain and 
degenerative disc disease.

The Veteran is seeking entitlement to service connection for a 
left knee sprain or disability.  Specifically, the Veteran 
indicated in his October 2004 NOD that he injured his left knee 
during jump school at the same time he injured his back.  At the 
September 2008 hearing, however, it appears that the Veteran may 
be indicating that he suffers from radiculopathy of the left leg 
due to his service-connected lumbosacral strain and degenerative 
disc disease.  

A review of the Veteran's service treatment records is negative 
for treatment, complaints, or diagnoses of a left knee sprain or 
left knee injury of any kind.  
The Board notes that the Veteran underwent a VA examination in 
September 2004.  The examiner reviewed the claims file.  The 
Veteran reported that he developed pain in his knees about one 
year ago.  There is no history of injury to either knee.  Upon 
consideration of the Veteran's reported symptoms and physical 
examination of his knees, the examiner diagnosed the Veteran with 
a left knee sprain.  X-rays of the knee were negative.  The 
examiner determined that it is less likely as not that the 
Veteran's knee condition is secondary to his lumbosacral spine 
condition.  Clinically, it appears more likely that bilateral 
knee pain is part of a generalized arthritis pain condition, 
which, in this Veteran, has not yet been defined but is not 
service related. 

Most recently, the Veteran underwent a VA examination in March 
2010.  The examiner reviewed the claims file and noted the 
Veteran's complaints of pain radiating down both legs with the 
right being greater than the left.  The Veteran reported that he 
experiences numbness and tingling.  Straight leg raising was 
positive bilaterally.  Neurologically, the Veteran was responsive 
to light touch in the upper one-third of his legs.  Temperature 
and vibratory sensation was appropriate, except vibratory 
sensation was not sensed in the right lower extremity, but it was 
in the left lower extremity.  Monofilament fiber testing was 
sensed in his thighs but not in the legs or feet bilaterally.  
Deep tendon reflexes were +2/4.  Muscle strength in the legs was 
3/5.  The Veteran indicated that this was his best effort.  
However, the examiner noted that he was able to get in and out of 
a chair, on and off the table, and dress and undress himself 
without any assistance.  He was able to put on his own socks and 
shoes.  The Veteran refused a repeat electromyography study.  The 
examiner included a copy of the previous electromyography study 
conducted in December 2005.  The examiner concluded by diagnosing 
the Veteran with lumbosacral strain and degenerative disc disease 
and paresthesias of the thighs of both lower extremities without 
evidence of neuropathy.  The Veteran refused testing.

The Board has also considered the relevant VA and private medical 
evidence of record.  In a February 2007 private medical record 
from People's Health Centers, the Veteran was noted as having 
degenerative joint disease of the knees.  In a March 2006 VA 
treatment record, the Veteran complained of severe pain in his 
knees and joints.  In a June 2005 VA treatment record, the 
Veteran was noted as having no evidence of acute or chronic 
arthritis with regard to the knees.  In a September 2004 VA 
record, x-rays of the knees were negative.  A July 2004 whole 
body bone scan revealed radiotracer uptake consistent with 
degenerative joint disease of the knees.  In an October 1987 
private medical record from a Dr. B.L.S., M.D., the Veteran 
reported that he has never had any leg problems or broken bones.    

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated arthritis of the left knee to a compensable degree 
within one year of discharge from active duty.  As such, service 
connection for left knee arthritis cannot be granted on a 
presumptive basis.  

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no medical evidence of record reflecting that 
the Veteran injured his left knee in service and no medical 
opinion of record relating a current left knee condition directly 
to his active duty service.  The September 2004 VA examination 
determined that, clinically, it appears more likely that 
bilateral knee pain is part of a generalized arthritis pain 
condition, which, in this Veteran, has not yet been defined but 
is not service related.  Furthermore, as noted above, the Veteran 
has not consistently asserted that he has a current left knee 
condition that began during his active duty service or as a 
direct result of his active duty service.  Therefore, as there is 
no medical or consistent lay evidence of record relating a 
current left knee disability directly to his active duty service, 
service connection cannot be warranted on a direct basis.  See 
Shedden, supra. 

With regard to establishing service connection on a secondary 
basis, the Board notes that any complaints regarding possible 
radiculopathy of the left leg have already been considered under 
the evaluation of the Veteran's service-connected lumbar spine 
disability.  As such, the Board does not need to reiterate those 
arguments in this section.  To the extent that the Veteran has a 
separate and distinct left knee disability that was caused or 
aggravated by his service-connected lumbar spine disability, the 
Board notes that the only medical opinion of record on the matter 
specifically indicated that it is less likely as not that the 
Veteran's knee condition is secondary to his lumbosacral spine 
condition.  The examiner noted that, clinically, it appears more 
likely that bilateral knee pain is part of a generalized 
arthritis pain condition, which, in this Veteran, has not yet 
been defined but is not service related.  Therefore, as there is 
no medical evidence of record showing that the Veteran has a 
diagnosed left knee sprain, or a left knee disability that is 
separate or distinct from his radiculopathy complaints, that is 
caused or aggravated by his service-connected lumbar spine 
disability, service connection cannot be established on a 
secondary basis.    

The Board acknowledges the Veteran's contentions that he has a 
current left knee disability as a result of his active duty or 
his service-connected lumbar spine disability.  However, the most 
probative evidence of record does not support this contention.  
The Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  Therefore, while the Board has considered his 
lay assertions, the Board ultimately places more weight on the 
opinion of September 2004 VA examiner for the reasons discussed 
above.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a left 
knee sprain must be denied on presumptive, direct, and secondary 
bases.  See 38 U.S.C.A §5107 (West 2002).




ORDER

Entitlement to an evaluation in excess of 20 percent for service-
connected lumbosacral strain and degenerative disc disease for 
the period of July 14, 2004, to March 21, 2010, and an evaluation 
in excess of 40 percent for the period of March 22, 2010, to the 
present is denied.

Entitlement to service connection for a left knee sprain, to 
include as secondary to service-connected lumbosacral strain and 
degenerative disc disease is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


